By the Court.

The statute itself is silent in regard to the mode of ascertaining the amounts of judgments entered under it, and yet tire amounts of judgments entered under it, must be ascertained in some method, and this must be supplied by other statutes in regard to that matter, none of which have been repealed by it, and being in pari materia, they must be construed together and with reference to each other. And taking this view of the law, we have no doubt of our authority to order the judgment to be opened for the purpose stated, and we, therefore, order the rule to be made absolute.